 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                  )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATION, AND DENYING
                                                     )   PLAINTIFF’S MOTION FOR PRELIMINARY
                                                     )   INJUNCTION
14   CLARK, et.al.,
                                                     )
15                  Defendants.                      )   [ECF Nos. 37, 38, 39]
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On August 22, 2019, the Magistrate Judge issued a Findings and Recommendation
22   recommending that Plaintiff’s motions for a preliminary injunction be denied. (ECF No. 39.) The
23   Findings and Recommendation was served on Plaintiff and contained notice that objections were due
24   within fourteen days. (Id.) Plaintiff filed timely objections on September 16, 2019.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
26   novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections,
27   the Court finds the Findings and Recommendations to be supported by the record and by proper
28   analysis.
                                                         1
 1            Based on the foregoing, it is HEREBY ORDERED that:

 2            1.    The Findings and Recommendation filed on August 22, 2019, is adopted in full; and

 3            2.    Plaintiff’s motions for a preliminary injunction, filed on August 16, 2019 (ECF Nos. 37

 4                  & 38), are DENIED.

 5
 6   IT IS SO ORDERED.

 7   Dated:    February 20, 2020
                                                SENIOR DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
